Motion granted only to the extent provided in the order to show cause, dated December 1, 1967, on condition that the appellants perfect their appeals for the February 1968 Term of this court and on the further condition that they post an undertaking in the sum of $25,000, within 10 days after the entry of the order herein, to pay the defendants all damages and costs which they may sustain by reason of this preliminary injunction in the event that this court affirms the order entered on November 21, 1967, denying plaintiffs’ application for a preliminary injunction. Concur — Botein, P. J., Tilzer, Rabin, McNally and MeGivern, JJ.